DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicants’ election with traverse of Group II, in the reply filed on May 4, 2021, is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the claimed process could be used as the Office has alleged, or that the alleged products are materially different from the claimed product.  This is not found persuasive because the process can be used to make another and materially different process as set forth in the Restriction Requirement, including products having properties which are not claimed.  Additionally, the product can be used in a different product which is neither an acoustic or thermal insulation system, such as fiber reinforcement for moldings.  Applicants have not established to the contrary.  Additionally, note that there would be a serious search and examination burden based on the inventions having acquired a separate status in the art in view of their different classification and their divergent subject matter.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 11-20 are objected to because of the following informalities:  the claims are each dependent from claim 3, which is a withdrawn process claim.  The product claims should be rewritten in independent form or properly dependent from a non-withdrawn claim.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,537,820 to Nowobilski in view of US Pub. No. 2006/0281622 to Maricourt.
Regarding claims 11-20, Nowobilski teaches a thermal insulation board capable of bearing a load without significant loss of insulating capacity due to compression (Nowobilski, Abstract, column 1 lines 10-12).  Nowobilski teaches that the board has a density of less than 30 pounds per cubic foot and comprises a stack of substantially binderless glass fiber sheets which are heated and compressed (Id., column 2 lines 15-59).  Nowobilski teaches that the diameter of the glass fibers can be from 0.2 to 13 microns, preferably from 1 to 5 microns (Id., column 3 lines 41-46).  Nowobilski teaches that as a result of the use of the light compressive force, fewer glass fibers are damaged or broken (Id., column 4 line 58 to column 5 line 13).  Nowobilski teaches that broken fibers tend to stick up or orient themselves at right angles to the rest of the fibers, resulting in increased thermal conductivity, because the board achieves maximum insulation when the glass fibers are oriented perpendicular to the direction of heat leak (Id.).  Nowobilski teaches that any broken fibers which are perpendicular to the bulk of the other fibers would serve as a heat conduction pathway and lessen the effectiveness of the insulation board (Id.).  Nowobilski teaches that the resulting insulation board has a maximum of glass fibers which can be oriented perpendicular to the direction of heat leak and thus maximizes the thermal 
Regarding the claimed micronaire values, it should be noted that Applicants’ specification at page 2 line 37 to page 4 line 5 establishes a relationship between micronaire values and average diameters, wherein a micronaire value of about 12 l/min corresponds to an average diameter of 2.5 to 3 µm, and an 18 l/min value corresponds to an average diameter of about 4 to 5µm.  Additionally, Applicants' specification teaches that Applicants' product has an average diameter of less than 2µm or even less than 1µm (Applicants' specification at page 6 lines 4 and 5).  Based on Applicants' disclosure, an average diameter of 0.2 to 1.0 micron would appear to have a micronaire value of less than 10 l/min or less than 7 l/min or between 3 and 6 l/min as claimed.
Alternatively, Nowobilski teaches that for a specific fiber diameter, the thermal conductivity of the board varies with board density (Nowobilski, column 6 lines 20-40).  It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the thermal insulation material of Nowobilski, and adjusting and varying the fineness of the fiber thereby resulting in a micronaire value, such as within the claimed ranges, as suggested by Nowobilski, motivated by the desire of forming a conventional thermal insulation material having the desired thermal conductivity based on the totality of the teachings of Nowobilski.
Nowobilski does not appear to teach the specifically claimed thermal conductivity and density, although Nowobilski appears to generally teach thermal conductivities within the claimed ranges (see for example Nowobilski, Figure 2).  Since Nowobilski is silent as to the 
Maricourt teaches a mineral fibre-based product and a thermal and/or acoustic insulation product based on mineral fibers obtained by internal centrifugation (Maricourt, Abstract).  Maricourt teaches that the fibers have a micronaire less than or equal to 18 l/min and a thermal conductivity of at most 35 mW/m∙K (Id., Abstract, paragraph 0038).  Maricourt teaches an example where the density of the product is at least 40 kg/m3 and a micronaire per 5 grams of 3.5 (Id., paragraph 0063).  Maricourt that the product may be used to manufacture roof panels with a binder content of around 10% and a thickness of about 80 mm (Id., paragraph 0038).  Maricourt teaches that the fibers may comprise even smaller diameters (Id., paragraph 0100).  
It would have been obvious to one of ordinary skill in the insulation product art at the time the invention was made to form the insulation product of Nowobilski, and adjusting, varying and optimizing the properties of the product, such as the thermal conductivity, density and thickness within the claimed ranges, as taught by Maricourt, motivated by the desire of forming a conventional insulation product having the desired properties known in the insulation art as being predictably suitable for insulation materials comprising glass fibers.
Regarding the preamble based on a withdrawn process claim, note that Nowobilski teaches that the resulting insulation board has a maximum of glass fibers which can be oriented perpendicular to the direction of heat leak and thus maximizes the thermal resistance of the board (Nowobilski, column 5 lines 14-20).  Nowobilski suggests a shape as shown in at least Figure 1, wherein the length of the board is longer than the thickness of the board.  Nowobilski teaches that the glass fibers are oriented essentially in planes parallel to one another (Id., claim 19).  Additionally, Nowobilski teaches that the board is compressed resulting in fewer damaged or 
It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the insulation of Nowobilski, wherein approximately all of the fibers, such as within the claimed ranges, are aligned in parallel strata or perpendicular to the direction of heat leak, motivated by the desire to form a conventional insulation having the desired thermal resistance based on the totality of the teachings of Nowobilski.  It should be noted that such a structure would appear to align the fibers parallel to a longer dimension of the product, and would minimize the proportion of fibers oriented along the thickness of the product.
Additionally, the remaining limitations of the withdrawn claims are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. 
Regarding claim 14, Nowobilski teaches that the board may be cut or otherwise shaped to conform to the space which one desires to insulate (Nowobilski, column 5 lines 28-36).
Regarding claim 15, Nowobilski does not appear to teach the specifically claimed uses of the insulation material.  However, Maricourt teaches a substantially similar insulation product comprising mineral fibers (Maricourt, Abstract).  Maricourt teaches that the insulation product is suitable for use as thermal and/or acoustic insulation, such as roof panels (Id., paragraph 0038). It would have been obvious to one of ordinary skill in the insulation art at the time the invention was made to form the thermal insulation of the prior art combination, wherein the insulation is 
Regarding claim 16, the insulation product of the prior art combination does not appear to require any unfiberized material.
Regarding claim 19, as set forth above, the prior art combination teaches that the diameter of the glass fibers can be from 0.2 to 13 microns.  It would have been obvious to one of ordinary skill in the thermal insulation art at the time the invention was made to form the thermal insulation material of the prior art combination, and adjusting, varying and optimizing the fiber diameter, such as within the claimed range, as suggested by Nowobilski, motivated by the desire of forming a conventional thermal insulation material having the desired fiber diameter and thermal conductivity based on the totality of the teachings of Nowobilski.  Note that if all of the fibers have an average fiber diameter less than 1 µm as claimed, 65% of those fibers have an average fiber diameter as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786